                           Case 6:20-cv-01301-JWB-KGG Document 1-2 Filed 10/29/20 Page 1 of 5




                                                                 EXHIBIT B

       Claim Limitation                                                           Infringement
Claim 1
1. A system for managing a         Verizon’s interactive coverage map tool (https://www.verizonwireless.com/featured/better-
network using a processor, the     matters/?map=4glte#maps) is a system for managing a telecommunications network using a processor.
system comprising:
a database server configured to    Verizon’s interactive coverage map tool uses a hardware/software associated with an internal database to
retrieve and to transmit network   retrieve and transmit network data in the form of Verizon’s coverage and Verizon support centers/stores as
data and geospatial data;          well as geospatial data in the form of roads, bodies of water, neighborhoods, and landmarks.




a web server configured to         Verizon’s coverage map tool uses hardware/software implementing a web-based technology configured to
receive a search criteria, to      (1) receive user input defining a geographic area of interest in the form of an address or zip code,
transmit the search criteria, to   (2) transmit the geographic area of interest, (3) to receive a map, and (4) to transmit the map.


                                                                    Ex.B-1
                          Case 6:20-cv-01301-JWB-KGG Document 1-2 Filed 10/29/20 Page 2 of 5




       Claim Limitation                                                            Infringement
receive a map, and to transmit
the map; and




a map server configured to         Verizon’s coverage map tool uses hardware/software to (1) receive user input defining a geographic area of
receive the search criteria from   interest in the form of an address or zip code, (2) assign a location identifier to the user input, (3) retrieve
the web server, to geocode the     network data in the form of Verizon’s coverage and Verizon support centers/stores as well as geospatial data
search criteria, to retrieve       in the form of roads, bodies of water, neighborhoods, and landmarks corresponding the location identifier,
network data and geospatial        and (4) generate the map comprising the network data and the geospatial data.
data from the database server
corresponding to the geocode,
and to generate the map
comprising the network data
and the geospatial data.




                                                                     Ex.B-2
                         Case 6:20-cv-01301-JWB-KGG Document 1-2 Filed 10/29/20 Page 3 of 5




      Claim Limitation                                                         Infringement




Claim 86
86. A method for managing a    Verizon’s interactive coverage map tool (https://www.verizonwireless.com/featured/better-
network using a processor      matters/?map=4glte#maps) implements a method for managing a telecommunications network using a
comprising:                    processor.
receiving a search criteria;   Verizon’s interactive coverage map tool receives user input defining a geographic area of interest in the
                               form of an address or zip code.




                                                                 Ex.B-3
                         Case 6:20-cv-01301-JWB-KGG Document 1-2 Filed 10/29/20 Page 4 of 5




      Claim Limitation                                                           Infringement




determining a geocode for the     Verizon’s coverage map tool uses hardware/software to assign a location identifier to the user input.
search criteria;
obtaining network data and        Verizon’s coverage map tool obtains network data in the form of Verizon’s coverage and Verizon support
geospatial data within a search   centers/stores as well as geospatial data in the form of roads, bodies of water, neighborhoods, and landmarks
range of the geocode;             within an area within a predetermined distance (i.e., the display area) of the location identifier.

transmitting the network data     Verizon’s coverage map tool transmits the network data and the geospatial data for display with a map in the
and the geospatial data for       user’s browser.
display with a map.




                                                                    Ex.B-4
                   Case 6:20-cv-01301-JWB-KGG Document 1-2 Filed 10/29/20 Page 5 of 5




Claim Limitation                                          Infringement




                                                 Ex.B-5
